898 F.2d 154
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank A. PICON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-5846.
United States Court of Appeals, Sixth Circuit.
March 14, 1990.

1
Before KENNEDY and RYAN, Circuit Judges, and GEORGE C. SMITH, District Judge.*

ORDER

2
Frank A. Picon, a federal prisoner proceeding pro se, appeals the judgment of the district court dismissing his petition for habeas corpus relief, filed pursuant to 28 U.S.C. Sec. 2241, for failure to exhaust administrative remedies.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon review, we find no error.  Picon clearly failed to exhaust administrative remedies.  A federal prisoner must exhaust available remedies before filing suit.   Little v. Hopkins, 638 F.2d 953, 954 (6th Cir.1981).


4
Accordingly, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable George C. Smith, U.S. District Judge for the Southern District of Ohio, sitting by designation